       Case 2:18-cv-02317-MCE-AC Document 33 Filed 03/17/21 Page 1 of 6


 1   George M. Lee (SBN 172982)
     SEILER EPSTEIN LLP
 2   275 Battery Street, Suite 1600
 3   San Francisco, California 94111
     Phone: (415) 979-0500
 4   gml@seilerepstein.com

 5   Raymond M. DiGuiseppe (SBN 228457)
 6   THE DIGUISEPPE LAW FIRM, P.C.
     4320 Southport-Supply Road, Suite 300
 7   Southport, North Carolina 28461
     Phone: 910-713-8804
 8   law.rmd@gmail.com
 9
     Attorneys for Plaintiffs
10
     XAVIER BECERRA
11   Attorney General of California
     BENJAMIN M. GLICKMAN
12
     Supervising Deputy Attorney General
13   JOHN W. KILLEEN, State Bar No. 258395
     Deputy Attorney General
14    1300 I Street, Siuite 125
      P.O. Box 944255
15
      Sacramento, CA 94244-2550
16    Telephone: (916) 210-6045
      Fax: (916) 324-8835
17    Email: John.Killeen@doj.ca.gov
18   Attorneys for Defendants
19
                                  UNITED STATES DISTRICT COURT
20
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
21
     HARRY SHARP, et al.,                                    Case No. 2:18-cv-02317-MCE-AC
22
23          Plaintiffs/Petitioners,                          JOINT MOTION TO APPROVE
                                                             SETTLEMENT AND ENTER
24                  vs.                                      STIPULATED INJUNCTION
25
     XAVIER BECERRA, in his official capacity as
26   Attorney General of California, et al.

27          Defendants/Respondents.
28


                                                        1
          JOINT MOTION TO APPROVE SETTLEMENT, ENTER STIPULATED INJUNCTION | CASE NO. 2:18-cv-02317-MCE-AC
       Case 2:18-cv-02317-MCE-AC Document 33 Filed 03/17/21 Page 2 of 6


 1                         JOINT MOTION TO APPROVE SETTLEMENT
                             AND ENTER STIPULATED INJUNCTION
 2
            The parties hereto, plaintiffs HARRY SHARP, DAVID AJIROGI, RYAN GILARDY,
 3
     DARIN PRINCE, TODD FELTMAN, DAVID KUEHL, TERRY JAHRAUS, CALIFORNIA
 4
     GUN RIGHTS FOUNDATION, FIREARMS POLICY COALITION, FIREARMS POLICY
 5
     FOUNDATION, SECOND AMENDMENT FOUNDATION and MADISON SOCIETY
 6
     FOUNDATION (“plaintiffs”), and defendants XAVIER BECERRA, in his official capacity as
 7
     Attorney General of California, LUIS LOPEZ, in his official capacity as Director of the
 8
     Department of Justice Bureau of Firearms, JOE DOMINIC, in his official capacity as Chief of
 9
     the Department of Justice California Justice Information Services Division and the
10
     CALIFORNIA DEPARTMENT OF JUSTICE (“defendants”), by and through their counsel
11
     undersigned, hereby and jointly move this court for approval of the parties’ settlement
12
     agreement, and entry of the Stipulated Injunction and Consent Decree (“Stipulated Injunction”)
13
     attached as an exhibit thereto.
14
15
                                                 BACKGROUND
16
            Plaintiffs sought relief related to alleged shortcomings of an online program administered
17
     by the California Department of Justice and its officials for the registration of certain firearms as
18
     assault weapons following a 2016 amendment to the Assault Weapons Control Act. (Order re
19
     Motion to Dismiss [ECF No. 26], at p. 2). Plaintiffs alleged they were subject to constitutional
20
     due process violations in the way that defendants’ program was handled. Id.
21
            Individual plaintiffs claimed that they were lawful possessors of bullet button assault
22
     weapons, who attempted to register their legally-owned firearms on or before the legally-
23
     required registration deadline. These plaintiffs allege that, due to various technical problems,
24
     they (and many others like them) were unable to register assault weapons in compliance with the
25
     law, even though they attempted to do so. The organizational plaintiffs allege that other of their
26
     members also encountered problems registering firearms on the DOJ’s website.
27
            On July 11, 2018, plaintiffs filed suit for mandamus, declaratory and injunctive relief in
28


                                                        2
          JOINT MOTION TO APPROVE SETTLEMENT, ENTER STIPULATED INJUNCTION | CASE NO. 2:18-cv-02317-MCE-AC
        Case 2:18-cv-02317-MCE-AC Document 33 Filed 03/17/21 Page 3 of 6


 1   Shasta County Superior Court, Case No. 190350, seeking relief to permit them a reasonable
 2   opportunity to register firearms, and to protect them from penalties for possessing assault
 3   weapons. Plaintiffs filed suit seeking relief for themselves, and on behalf of all similarly-situated
 4   individuals. Plaintiffs specifically sought to enjoin those laws prohibiting the possession and
 5   transportation of assault weapons, found at Penal Code sections 30600 and 30605, as applied to
 6   them and the class of persons they sought to represent.
 7           On August 6, 2018, Plaintiffs filed a Verified First Amended Petition for Writ of Mandate
 8   and Complaint for Declaratory and Injunctive Relief in the state court action, and filed a motion
 9   for preliminary injunction on August 13, 2018.
10           On August 24, 2018, Defendants filed a Notice of Removal of the case, initiating the
11   instant federal proceedings. The basis for the removal to federal court was subject matter
12   jurisdiction (federal question, 28 U.S.C. § 1441(a)) based upon plaintiffs’ asserted claim arising
13   under the Fourteenth Amendment of the United States Constitution.
14           On September 21, 2018, Plaintiffs filed their Second Amended Petition for Writ of
15   Mandate and Complaint for Declaratory and Injunctive Relief in the Federal Action [ECF No.
16   10]. In their Second Amended Petition, Plaintiffs asserted claims under 42 U.S.C. § 1983
17   (violation of Fourteenth Amendment), sought relief in the form of a writ of mandate, declaratory
18   relief (for violation of Due Process, Fourteenth Amendment of the U.S. Constitution and Cal.
19   Const., art. I § 7), and injunctive relief.
20           On October 19, 2018, Defendants filed a Motion to Dismiss the Second Amended
21   Petition under FRCP 12(b)(6) [ECF No. 14]. On November 19, 2018, Plaintiffs filed their
22   opposition to Defendants’ Motion to Dismiss [ECF No. 17]. On June 26, 2019, this Court entered
23   its Order denying Defendants’ Motion to Dismiss. [ECF No. 26]. Defendants filed their answer
24   to the Second Amended Petition on July 12, 2019 [ECF No. 28].
25           Following a period of discovery, the parties, having diligently negotiated the terms of a
26   proposed settlement over the past year, have now entered into a final Settlement Agreement,
27   attached hereto as Exhibit A, by which the parties also have agreed to enter into a Stipulated
28   Injunction and Consent Decree, to be entered by and subject to the ongoing jurisdiction of this


                                                         3
           JOINT MOTION TO APPROVE SETTLEMENT, ENTER STIPULATED INJUNCTION | CASE NO. 2:18-cv-02317-MCE-AC
       Case 2:18-cv-02317-MCE-AC Document 33 Filed 03/17/21 Page 4 of 6


 1   Court to enforce its terms. Paragraph 3 of the Settlement Agreement provides that “[t]he Parties
 2   agree to request and seek the Court’s approval as to borth this Agreement and the Stipulated
 3   Injunction.” By and through the instant joint motion, the parties now and hereby seek this
 4   Court’s approval.
 5
 6                             SUMMARY OF PRIMARY SETTLEMENT TERMS
 7          In summary form (and not intending here to recite all of the material terms therein), the
 8   Settlement Agreement provides for the following:
 9              •   A temporary reopening of assault weapons registrations under Pen. Code §
10                  30900(b) for individuals who were eligible to register, but were unable to do so
11                  because of technical difficulties they encountered accessing the website in 2018.
12                  The parties have agreed to a new notice period of at least 120 days, to allow the
13                  parties to notify the public and affected persons of the new registration period,
14                  followed by a reopening of the assault weapons registration period for a period of
15                  90 days;
16              •   Allowance of a “paper option” by which the Department will accept paper
17                  submissions in addition to Internet registrations;
18              •   A temporary defense pertaining to the enforcement of certain assault weapons
19                  laws, to permit eligible persons to comply with the registration process if they are
20                  otherwise eligible;
21              •   Allowing persons with firearms that are presently in law enforcement custody, but
22                  who were otherwise eligible to register, to register their firearms as assault
23                  weapons;
24              •   The recovery of plaintiffs’ attorneys’ fees and costs in an agreed-upon amount;
25                  and
26              •   Entry of the proposed Stipulated Injunction, which would be subject to the
27                  Court’s continuing jurisdiction to enforce its terms.
28


                                                        4
          JOINT MOTION TO APPROVE SETTLEMENT, ENTER STIPULATED INJUNCTION | CASE NO. 2:18-cv-02317-MCE-AC
          Case 2:18-cv-02317-MCE-AC Document 33 Filed 03/17/21 Page 5 of 6


 1                                                  AUTHORITY
 2            The parties’ settlement may be embodied in an injunction requiring continuing
 3   compliance by the parties, known as as a consent decree, which is essentially a settlement which
 4   contains an injunction. Phillips & Stevenson, Federal Civil Procedure Before Trial, (The Rutter
 5   Group, 2020 ed.), ¶ 15:139.25. “[C]onsent decrees are essentially contractual agreements that are
 6   given the status of a judicial decree. Contract principles are generally applicable in our analysis
 7   of consent decrees, provided contract analysis does not undermine the judicial character of the
 8   decree.” Hook v. State of Ariz., Dep't of Corr., 972 F.2d 1012, 1014 (9th Cir. 1992) (citing
 9   Thompson v. Enomoto, 915 F.2d 1383, 1388 (9th Cir. 1990), cert. denied, 502 U.S. 1071, 112
10   S.Ct. 965 (1992). “[C]onsent decrees are construed as contracts for purposes of enforcement.”
11   Hook, 972 F.2d at 1014 (citing United States v. ITT Continental Baking Co., 420 U.S. 223, 238,
12   95 S.Ct. 926 (1975)).
13            “If the settlement agreement includes a provision for injunctive relief, the agreement and
14   the court order incorporating it must meet the requirements of FRCP 65(d) for injunctive relief
15   (describing in reasonable detail the specific conduct to be enjoined and the reasons for issuance
16   of an injunction[.])” Phillips & Stevenson, supra, at ¶ 15:141.10 (citing William Keeton
17   Enterprises, Inc. v. A All American Strip-O-Rama, Inc., 74 F.3d 178, 182 (9th Cir. 1996). Here,
18   the parties have extensively negotiated the terms of the settlement and the stipulated injunction
19   which is necessary to enforce its terms, and as these terms will substantially affect all further and
20   future assault weapon registrations, and the enforcement of assault weapons laws generally.
21            Wherefore, the parties hereby and jointly request that this Court approve their settlement
22   and enter the Stipulated Judgment and Consent Decree which is attached thereto (and submitted
23   separately with this motion). The parties are available for hearing on this joint motion as the
24   Court may require.
25            Respectfully submitted,
26   //
27   //
28   //


                                                          5
            JOINT MOTION TO APPROVE SETTLEMENT, ENTER STIPULATED INJUNCTION | CASE NO. 2:18-cv-02317-MCE-AC
      Case 2:18-cv-02317-MCE-AC Document 33 Filed 03/17/21 Page 6 of 6


 1   Dated: March 17, 2021                                 SEILER EPSTEIN LLP
 2                                                         /s/ George M. Lee
 3                                                         George M. Lee

 4                                                         Attorneys for Plaintiffs
                                                           HARRY SHARP, DAVID AJIROGI, RYAN
 5                                                         GILARDY, DARIN PRINCE, TODD
 6                                                         FELTMAN, DAVID KUEHL, TERRY
                                                           JAHRAUS, THE CALIFORNIA GUN
 7                                                         RIGHTS FOUNDATION, FIREARMS
                                                           POLICY COALITION, FIREARMS
 8                                                         POLICY FOUNDATION, SECOND
                                                           AMENDMENT FOUNDATION and
 9
                                                           MADISON SOCIETY FOUNDATION
10
     Dated: March 17, 2021                                 OFFICE OF THE ATTORNEY GENERAL
11
12
                                                           /s/ John W. Killeen
13                                                         John W. Killeen
                                                           Deputy Attorney General
14
                                                           Attorneys for Defendants
15
                                                           XAVIER BECERRA, in his official capacity
16                                                         as Attorney General of California, LUIS
                                                           LOPEZ, in his official capacity as Director of
17                                                         the Department of Justice Bureau of Firearms,
                                                           JOE DOMINIC, in his official capacity as
18                                                         Chief of the Department of Justice California
19                                                         Justice Information Services Division and the
                                                           CALIFORNIA DEPARTMENT OF
20                                                         JUSTICE
21
22
23
24
25
26
27
28


                                                       6
         JOINT MOTION TO APPROVE SETTLEMENT, ENTER STIPULATED INJUNCTION | CASE NO. 2:18-cv-02317-MCE-AC
